Citation Nr: 0725666	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of the veteran's service-connected bilateral 
hearing loss disability, including whether the reduction in 
the rating assigned from 30 percent to 20 percent, effective 
August 1, 2004, was proper.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
REMAND

The veteran served on active duty from October 1965 to 
October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran was given an audio compensation and pension (C&P) 
examination in December 2003.  The veteran now claims on 
appeal that his hearing loss has worsened.  Where the veteran 
claims a disability is worse than when originally rated, and 
the evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Olson v. Principi, 
3 Vet. App. 480, 482 (1992).  Accordingly, an appropriate 
examination must be scheduled.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action:

1. Schedule the veteran for an appropriate 
C&P examination for the purpose of 
determining the current level of his 
hearing loss disability.  The claims file 
must be made available to the examiner and 
the examiner's report should indicate that 
it was reviewed.  All necessary tests 
should be given and any results from such 
tests should be addressed in the 
examiner's report.  

2.  Thereafter, readjudicate the appeal 
and issue the veteran and his 
representative a supplemental statement of 
the case.  After they have been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



